NONPRECEDENTIAL DISPOSITION 
                          To be cited only in accordance with   
                                  Fed. R. App. P. 32.1 




                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
 
                                 Argued February 12, 2015 
                                   Decided July 23, 2015 
                                              
                        FRANK H. EASTERBROOK, Circuit Judge 
                                              
                        MICHAEL S. KANNE, Circuit Judge 
                                              
                        DAVID F. HAMILTON, Circuit Judge 
                                              
                                              
Nos. 14‐1274 and 14‐2497                            
                                                    
BALSHE LLC, et al.,                                Appeals from the United States District
                     Plaintiffs‐Appellees,         Court  for  the  Northern  District  of 
                                                   Illinois, Eastern Division. 
       v.                                           
                                                   No. 12 CV 966 
ALAN J. ROSS, doing business as                     
SAVE ASSOCIATES,                                   James B. Zagel,   
                    Defendant‐Appellant.           Judge. 
                                                    
                                                    
                                                    
                                         O R D E R 
 
   Plaintiffs Balshe LLC, The Simon Law Firm, and Meyer‐Chatfield Corporation sued 
defendant  Alan Ross for violating the terms of a settlement agreement that resolved a 
2008 suit between the parties over a patent for life insurance bundling. The district court 
granted  summary  judgment  to  plaintiffs  and  awarded  roughly  $250,000  in  damages. 
Ross appeals on numerous grounds. We affirm. 
Nos. 14‐1274 and 14‐2497                                                                     Page 2 

I. Factual and Procedural Background 
    At the heart of the parties’ dispute is the right to practice a patent for a method of 
pooling  life  insurance  policies.  Life  insurance,  like  all  insurance,  spreads  an  uncertain 
risk of loss among a group of insureds. Ross claimed an invention “developed to be the 
opposite of risk spreading insurance.” His business method turns life insurance into an 
investment vehicle by forming a trust from pooled life insurance policies. In very general 
terms, the theory is that pooled life insurance policies should produce a steady flow of 
income because mortality tables predict when a life insurance policy will be paid out. 
    Ross  filed  a  patent  application  for  this  business  method  in  1997.  U.S.  Patent 
No. 5,974,390  was  issued  to  him  in  1999,  long  before  the  Supreme  Court  threw  cold 
water on most business method patents in Bilski v. Kappos, 561 U.S. 593 (2010), and Alice 
Corp. v.  CLS Bank Int’l,  573  U.S.  —,  134  S.  Ct.  2347  (2014).  The  plaintiffs  contend  that 
several years later Ross sold that patent twice, once to Balshe LLC and The Simon Law 
firm and again to Meyer‐Chatfield Corporation. In 2008, Balshe and Simon Law brought 
suit against Ross, alleging that he had failed to deliver the patent that he sold to them. 
    The parties soon reached a settlement. The parties to the settlement agreement were 
Ross, Balshe, and Simon Law, as well as Meyer‐Chatfield, which was not a party to the 
original lawsuit but joined in the settlement agreement because it claimed an interest in 
the patent. The settlement agreement provided that the patent would be assigned to a 
new entity that would be managed jointly by Meyer‐Chatfield, Balshe, and Simon Law. 
All the parties took equity interests in the new entity: Balshe and Simon Law received 
collectively  a  45%  voting  equity  interest,  Meyer‐Chatfield  also  received  a  45%  voting 
equity interest, and Ross received a 10% non‐voting equity interest, giving him a share of 
net profits but no say in management.   
    Ross later filed a motion in the settled federal case claiming that the other parties had 
breached  the  settlement  agreement  and  seeking  the  court’s  enforcement.  Balshe  and 
Simon  Law  also  moved  for  enforcement  against  Ross,  asserting  he  was  in  breach  for 
withholding the patent. Those efforts to enforce the agreement led to dismissal for lack 
of  jurisdiction  because  the  district  court  did  not  retain  jurisdiction  to  enforce  the 
settlement. See Balshe LLC v. Ross, 441 Fed. App’x 395 (7th Cir. 2011). A few months later, 
plaintiffs  Balshe,  Simon  Law,  and  Meyer‐Chatfield  filed  this  lawsuit  against  Ross 
alleging he had breached the settlement agreement by refusing to transfer his interest in 
the  patent  to  the  new  entity.  Plaintiffs  invoked  federal  diversity‐of‐citizenship 
jurisdiction.  As  noted,  the  district  court  eventually  granted  summary  judgment  for 
plaintiffs  and  awarded  damages  of  $250,000  for  Ross’s  breaches  of  the  settlement 
agreement. The damages were for attorney fees to enforce the agreement. 
    
Nos. 14‐1274 and 14‐2497                                                                      Page 3 

II. Procedural Issues 
   A. Appellate Jurisdiction 
  We consider first our own jurisdiction. Ross filed two appeals. The first, No. 14‐1274, 
is  an  appeal  from  a  non‐final  order  granting  plaintiffs’  motion  for  partial  summary 
judgment  but  not  resolving  issues  of  damages  or  other  relief.  That  appeal  was  clearly 
premature. The second appeal, No. 14‐2497, is from the district court’s order awarding 
$250,000 in damages. Unfortunately, there is no separate Rule 58 judgment in the district 
court’s docket. Nonetheless, the district court made sufficiently clear that it believed it 
was done with the case. That is sufficient for an appealable final judgment because the 
absence  of  a  Rule  58  judgment  did  not  mislead  or  prejudice  any  party.  See  Miller  v. 
Artistic Cleaners, 153 F.3d 781, 783–84 (7th Cir. 1998), citing Bankers Trust Co. v. Mallis, 435 
U.S. 381, 387 (1978) (per curiam). 
    During oral argument we questioned whether the damages order was final because 
some language in the plaintiffs’ motions for summary judgment on damages appeared 
to  reserve  the  right  to  seek  further  damages.  We  are  satisfied  now,  however,  that 
plaintiffs  were  merely  reserving  the  right  to  seek  additional  damages  for  any  future 
breaches of the agreement. That prospect, of a new breach and a future lawsuit, does not 
prevent  the  judgment  ordering  Ross  to  pay  plaintiffs  $250,000  now,  for  past  breaches, 
from being final and appealable. We have jurisdiction over the appeal of that order.   
   B. Subject‐Matter Jurisdiction 
     Diversity jurisdiction applies here: defendant Ross is a citizen of Massachusetts and 
no plaintiff is, and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332. Ross 
argues,  however,  that  these  plaintiffs  are  no  longer  the  real  parties  in  interest  because 
they transferred their rights under the settlement agreement. We need not wrestle to the 
ground in this appeal the precise relationship between Federal Rule of Civil Procedure 
17  (on  real  parties  in  interest)  and  subject‐matter  jurisdiction.  See,  e.g.,  Spaine  v. 
Community Contacts, Inc., 756 F.3d 542, 546 (7th Cir. 2014). The plaintiffs brought this suit 
to  recover  for  breaches  of  a  contract  to  which  they  were  all  parties,  which  more  than 
satisfies  their  burden  to  show  subject‐matter  jurisdiction,  and  Ross  has  simply  never 
supported with evidence his theory that the plaintiffs no longer have enforceable rights. 
The district court had subject‐matter jurisdiction. 
   C. Venue 
    Ross next argues that the Northern District of Illinois was not a proper venue for this 
suit. He moved to dismiss the suit or transfer it to the District of Massachusetts pursuant 
to 28 U.S.C. § 1406(a). The district court found venue was proper in the Northern District 
of Illinois, and we agree. The venue statute provides in relevant part that “A civil action 
Nos. 14‐1274 and 14‐2497                                                                     Page 4 

may  be  brought  in  …  a  judicial  district  in  which  a  substantial  part  of  the  events  or 
omissions  giving  rise  to  the  claim  occurred  …  .”  28  U.S.C.  § 1391(b).  Plaintiffs  alleged 
and then offered uncontested evidence showing that a substantial part of the events that 
gave rise to this claim occurred in the Northern District of Illinois, as did the negotiations 
giving rise to the agreement. Venue was proper here.   
III. Merits of the Breach of Contract Claim 
    Ross contends that the district court erred in granting summary judgment in favor of 
plaintiffs  on  their  breach  of  contract  claim.  We  review  de  novo  the  grant  of  summary 
judgment. National Inspection & Repairs, Inc. v. George S. May Int’l Co.,  600 F.3d 878,  882 
(7th Cir. 2010). We consider first Ross’s argument that he cannot be held liable for breach 
because  the  plaintiffs  have  not  performed  their  own  obligations  under  the  agreement, 
then turn to his argument against the damages award. 
   A. Plaintiffs’ Performance 
    The central feature of the settlement agreement is the promise by the parties to create 
a  new  company  to  exploit  the  patent.  The  parties  share  ownership  of  the  company, 
though not in equal proportions: as noted, Meyer‐Chatfield was granted a 45% voting 
equity  interest,  Balshe  and  Simon  (referred  to  collectively  as  “Balshe”  going  forward) 
were granted a 45% voting equity interest, and Ross was granted a 10% non‐voting equity 
interest.   
   Ross argues that the plaintiffs have not held up their end of the bargain because they 
inserted  terms  in  the  operating  agreement  for  the  new  entity,  Institutional  Pooled 
Benefits  LLC,  that  violate  the  settlement  agreement  to  Ross’s  detriment.  Four  specific 
provisions  are  at  issue.  We  address  them  in  turn,  but  the  basic  problem  with  Ross’s 
argument  is  that  plaintiffs  control  management  of  the  new  entity.  The  settlement 
agreement  did  not  prevent  them  from  deciding  questions  as  to  which  the  settlement 
agreement was silent.   
   First,  the  operating  agreement  provides  that  Institutional  Pooled  Benefits  may 
purchase the life insurance policies of trust participants when the participants are “not 
reasonably  likely  to  pay  the  related  upcoming  premium  payment”  or  the  policies  are 
“reasonably likely to lapse.” This lapse provision enables the company to own and profit 
directly from policies that were previously pooled in a trust for the policy owners’ profit.   
   Ross  argues  this  provision  violates  the  settlement  agreement  because  the 
arrangement  was  never  mentioned  in  that  agreement.  He  calls  the  provision  in  the 
operating  agreement  a  unilateral  and  unauthorized  modification  of  the  settlement 
agreement.  We  reject  this  argument.  The  settlement  agreement  does  not  require  the 
operating  agreement  to  contain  identical  language  and  expressly  contemplates  that 
Nos. 14‐1274 and 14‐2497                                                                      Page 5 

some details of the corporation still need to be hammered out. The settlement agreement 
provides: “The form and jurisdiction in which Newco will be organized/created shall be 
as  mutually  agreed  to  by  Balshe  and  MC.  The  ownership  and  management  of  Newco 
shall be in accordance with this Agreement.” 
    Ross  has failed to show that the lapse  provision violates the settlement agreement. 
The settlement agreement leaves management decisions to Balshe and Meyer‐Chatfield. 
Ross  shares  in  any  profits  of  the  business  but  has  only  a  non‐voting  interest.  And  the 
settlement  agreement  provides  that  Balshe  and  Meyer‐Chatfield  shall  have  the 
“exclusive  right  to  manage”  the  company’s  involvement  in  various  types  of  life 
insurance  policies  that  may  be  pooled  in  a  trust.  The  plaintiffs’  decision  to  enable  the 
company to buy policies likely to lapse is an exercise of their management rights and is 
not  inconsistent  with  the  settlement  agreement.  Plaintiffs  were  entitled  to  summary 
judgment on this claim. 
    Ross  next  challenges  a  provision  in  the  operating  agreement  that  allows  for  the 
“direct  purchase”  of  some  life  insurance  policies  by  the  corporate  entity  that  Balshe 
designated to receive its interest in Institutional Pooled Benefits and the patent. He offers 
only the conclusory  assertion  that the provision violates the settlement agreement.  He 
has  failed  to  show  that  this  provision  in  the  operating  agreement  conflicts  with  the 
settlement agreement. 
   Ross objects next to the bankruptcy provision in the operating agreement, which he 
argues is asymmetrical and violates the settlement agreement. The operating agreement 
provides that Ross’s membership interest in Institutional Pooled Benefits may be bought 
by the other company members if he becomes bankrupt. However, if  any of the  other 
corporation members become bankrupt, Ross is not given the option of purchasing their 
shares. Whether these terms are enforceable or not, the settlement agreement nowhere 
mentions  what  should  happen  if  any  member  becomes  bankrupt,  so  again  there  is  no 
conflict.   
    Fourth,  Ross  challenges  a  provision  in  the  operating  agreement  allowing  up  to 
$1 million of the distributable cash earned from Institutional Pooled Benefits’ operations 
to repay the plaintiffs for their shared start‐up costs. Ross argues that this violates the 
settlement  agreement,  which  provided  that  “The  Parties  agree  to  share  on  a  50%/50% 
basis  between  Balshe  and  MC  all  expenses  incurred  after  the  date  of  this  Agreement, 
which are necessary to develop the business of Newco, including, without limitation, the 
procurement  of  additional  patents.”  Ross  interprets  this  provision  to  mean  that  the 
plaintiffs  kindly  agreed  to  donate  money  to  cover  start‐up  expenses  and  waived  any 
right  to  be  repaid  from  the  company’s  coffers.  Ross  says  he  is  harmed  by  the 
Nos. 14‐1274 and 14‐2497                                                                                          Page 6 

arrangement proposed in the operating agreement because repaying plaintiffs from the 
distributable cash will reduce the net profits, of which he is entitled to a 10% share.   
     This  claim  that  the  settlement  agreement  prohibits  the  repayment  of  start‐up 
expenses out of corporate revenue is not tenable. Ross is entitled to 10% of net profits, 
revenue minus expenses. The start‐up costs are company expenses that can be paid out 
of  company  revenue.  Nothing  requires  the  plaintiffs  to  pay  the  start‐up  costs  without 
recovering them from the new entity. 
    B. Damages Award 
    The  district  court  concluded  that  Ross  was  liable  for  breach  of  the  settlement 
agreement  because  the  plaintiffs  had  fully  performed  and  Ross  had  breached  the 
agreement by failing to transfer the patent. The plaintiffs moved for summary judgment 
on  damages,  asking  for  roughly  $250,000  total  in  attorney  fees  and  litigation  costs 
incurred in pursuing the contract breach. The court held the plaintiffs’ evidence detailing 
their attorney fees and litigation costs was undisputed and awarded summary judgment 
in favor of the plaintiffs for the full amount that they requested as contract damages.   
    Ross does not challenge any of the details in the calculation but argues that attorney 
fees  are  not  damages.  This  argument  is  a  non‐starter.  Plaintiffs  sought  relief  under  a 
contract provision authorizing recovery of attorney fees and related expenses incurred 
in enforcing the contract. The provision reads in full: 
         Each  party  to  this  Agreement  agrees  to  indemnify  and  hold  each  of  the 
         other  parties  to  this  Agreement  harmless  from  and  against  any  loss, 
         damage  (including  incidental  and  consequential  damages),  deficiency, 
         cost,  expense  (including  costs  of  investigation  and  reasonable  attorneys’ 
         fees) claims, actions or judgments, whether or not involving a third‐party 
         claim,  resulting  from:  (i)  its  breach  of  any  representation  or  warranty 
         contained  in  this  Agreement;  and  (ii)  its  failure  to  perform  any  of  its 
         obligations under this Agreement or any other agreement contemplated by 
         this Agreement. 
The damages from Ross’s breach were the attorney fees and related expenses incurred in 
forcing  him  to  comply  with  his  side  of  the  settlement  agreement  by  transferring  the 
patent to the new entity. The district court properly awarded the damages.1 
    The judgment of the district court is AFFIRMED. 

    1  Ross also argues that the district court abused its discretion by allowing plaintiffs to file a late brief in 
opposition to his motion to dismiss, which was denied. Such case management are left to the discretion of 
the  district  court,  see  generally  Pioneer  Investment  Services  Co.  v.  Brunswick  Associates,  507  U.S.  380,  388 
(1993), and Ross has not shown any abuse of discretion here.